Citation Nr: 9909556	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  91-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1973 and from May 1987 to September 1987.  The 
veteran also had a period of active duty for training 
commencing in October 1986.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
An April 1990 rating action denied the veteran, in pertinent 
part, entitlement to a total rating based on individual 
unemployability.  A May 1998 rating action denied the veteran 
increased evaluations for his service-connected bilateral 
knee disorders.  

The Board initially acknowledges the arguments by the 
veteran's representative in his January 1999 informal hearing 
presentation.  Notwithstanding these arguments alleging a 
failure to assist the veteran in the development of his 
previously denied claims of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and diabetes 
mellitus in a June 1997 Board decision, the Board finds no 
basis presented by these arguments to revisit these issues.  
If the veteran desires to reopen his claims for entitlement 
to service connection for PTSD and diabetes mellitus, he is 
invited to submit evidence, which is both new and material.  
See 38 C.F.R. § 3.156(a).  

As indicated, this case was previously before the Board and 
the issue of entitlement to a disability rating based on 
individual unemployability was remanded to the RO for further 
development in June 1997.  The case has since been returned 
to the Board for further appellate review.  

The Board further notes that in a May 1998 rating decision, 
the RO granted the veteran service connection for bilateral 
ankle disorders, each rated 10 percent disabling.  The 
veteran was notified of this determination in a May 1998 
letter and was provided his procedural and appellate rights.  
A notice of disagreement was not thereafter received.  As 
such, the issues of entitlement to increased ratings for 
bilateral ankle orders is not in appellate status and before 
the Board at this time.  

The Board also notes that in June 1998, the veteran raised 
the issue of entitlement to an extension beyond June 1, 1997 
for a temporary total rating based on convalescence.  The 
Board refers this issue to the RO for further development.  


REMAND

While the issue of a total rating based on individual 
unemployability was in remand status, the RO, by rating 
action dated in May 1998, denied the veteran entitlement to 
increased evaluations for his service-connected bilateral 
knee disorders.  The veteran was notified of this 
determination in a May 1998 letter and was provided his 
procedural and appellate rights.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. 7105; 38 C.F.R. 20.200, 20.202, 
20.302(a), (b).

Thereafter, in August 1998, correspondence was received from 
the veteran in which the veteran disagreed with the ratings 
assigned to his bilateral knee disabilities.  The Board 
accepts this correspondence as a notice of disagreement.  The 
veteran was provided a statement of the case in September 
1998 which only addressed the issue of entitlement to an 
increased evaluation for the service-connected right knee 
disability.  As such, the RO is now required to send the 
veteran a statement of the case as to the issue of 
entitlement to an increased rating for the service-connected 
left knee disability in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  See also Godfrey v. Brown, 
7 Vet. App. 390 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1990).  Thereafter, the veteran should be provided an 
opportunity to perfect his appeal as to that issue by 
submitting a timely and adequate substantive appeal.  

In January 1999, an informal hearing presentation was 
received which listed one of the issues on appeal as 
entitlement to an increased rating for the service-connected 
right knee disability.  However, the representative did not 
present any specific contentions.  Pertinent regulations 
provide that the substantive appeal should set out specific 
allegations concerning areas of law and fact made by the RO 
in reaching the determination being appealed.  The argument 
should be related to specific items in the statement of the 
case.  The benefit sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202 and 20.203.  In regard to the issue of entitlement to 
an increased rating for service-connected right knee 
disability, the veteran's time limit for filing a substantive 
appeal has not expired.  As such, the veteran must be 
permitted the full extent of the time noted in his May 1998 
notification letter during which to file an adequate 
substantive appeal.  In the event that he fails to do so, the 
veteran must be notified that a decision will be made as to 
the issue of the adequacy of his substantive appeal (the 
informal hearing presentation) and he must be provided an 
opportunity to provide written argument and/or request a 
hearing with regard to that issue.  

The Board notes that the aforementioned actions by the RO 
must be completed prior to appellate review of the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.  As such, the RO should ensure that all 
pertinent VA and non-VA treatment records subsequent to those 
currently of record are obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:


1.  The RO should obtain all pertinent VA 
and non-VA treatment records subsequent 
to those currently of record.  

2.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issue of an 
increased rating for the veteran's 
service-connected left knee disorder and, 
if any additional evidence is received, 
the claim should be readjudicated.  In 
any event, if the claim remains denied, a 
statement of the case must be issued and 
the veteran advised of the time in which 
he may file a substantive appeal.  

3.  In regard to the issue of entitlement 
to an increased rating for service-
connected right knee disability, the 
veteran's time limit for filing a 
substantive appeal has not expired.  As 
such, the veteran must be permitted the 
full extent of the time noted in his May 
1998 notification letter during which to 
file an adequate substantive appeal.  In 
the event that he fails to do so, the 
veteran must be notified that a decision 
will be made as to the issue of the 
adequacy of his substantive appeal (the 
informal hearing presentation) and he 
must be provided an opportunity to 
provide written argument and/or request a 
hearing with regard to that issue.  

The RO should readjudicate the veteran's 
claim for entitlement to a total rating 
for compensation purposes based on 
individual unemployability due to 
service-connected disabilities taking 
into consideration all evidence of record 
to included all evidence added pursuant 
to this REMAND as well as the status of 
the development requested in paragraphs 
#1 and #2.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


No action is required of the veteran or his representative 
until further notice is received.  The purpose of this REMAND 
is to ensure due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 6 -


